Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claim 1 has been amended. New claims 21 and 22 have been added. 
Status of Objections and Rejections
	Claims 1 – 6, 9 – 19, and 21, 22 are rejected under 35 U.S.C 103. 
Response to Arguments
The following is in response to the applicant's remarks filed 01/26/2021. 
The Applicant argues that the newly amended limitation of, “wherein the first cooling duct comprises three ducts including a supply duct and two return ducts wherein the supply duct is positioned between and fluidly interconnected to the two return duct by the second cooling duct in the housing center part” is patentable over the cited prior art. For at least this reason, the applicant states that claims 1 and its dependent claims are allowable. 
The examiner agrees the newly added amended limitation into claim 1 is sufficient in overcoming the previous rejections. However, the new limitation is not patentable over the newly cited art. 
Further, explanation is given in the rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4 – 6, 9, 10, 12 – 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thurmeier, DE102017203321A1  as applied to claim 1 above, and further in view of Frohnmayer, US20160190664A (in IDS), and Lee, US20070026300A1.

For claim 1, Thurmeier teaches a battery device (modular system for traction batteries [abs]) for an at least partially electrically operated motor vehicle ((24) [abs], the battery device comprising: at least one battery module (1) including: a module housing device ((7,17) module housing [abs]) which provides at least one receiving compartment ((6) support frame [0020]) for a plurality of battery cells ((2) battery cells [0020]) and surrounds the plurality of battery cells [fig. 1]; and at least two housing end parts ((17) housing cover (Fig.4) [claim 8]) which close at least one housing center part ((7) housing shell) on the end sides [fig. 4], wherein the module housing device (7,17) is provided with at least one duct system ((8,19) cooling channels, cooling water nozzles [0026][fig. 4]) for conducting at least one temperature control medium (cooling medium [claim 2]) for controlling the temperature of the battery cells (2), wherein at least one of the at least two housing end parts (17) has at least one at least partially integrated first cooling duct ((19) cooling water nozzles [fig. 4]), and in that first cooling duct (19) can be fluidically connected to at least one second cooling duct ((8) cooling channels) which is at least partially integrated into the housing center part [fig. 2,3,4,5] (see [0026]).
	wherein said at least one of the at least two housing end parts is formed from at least two components ((17) housing cover [0015] may be injection molded parts) and wherein the at least two components together either form the first cooling duct or surround the first cooling duct ((19) cooling medium connections can be integrated into the housing cover [0015]), and wherein at least one component (injection molded part of the housing cover [0015])) of the at least two components  has at least one depression (depression created from integrating cooling medium connections into housing cover [0015]) which is closed by the other component (injection molded part of the housing cover [0015] of the at least two components to provide at least one portion of the first cooling duct (19)(integrated cooling medium connection [0015]).
 ((17) housing cover (Fig.4) [claim 8]).
Thurmeier does not teach the elongated depression, the depression forming a fluid channel, or the depression further formed on an interior surface of the exterior wall that faces the focusing center part, and the other of the at least two components covers the depression on the interior surface of the exterior wall, and 
	Wherein the first cooling duct does not extend outside of the exterior wall of the module housing device, and
	Wherein the first cooling duct comprises three ducts including a supply duct and two return ducts, wherein the supply duct is positioned between and fluidly interconnected to the two return ducts by the second cooling duct in the housing center part
	Frohnmayer teaches a battery system for use in an automotive applications [0003] surrounded by a battery enclosure wherein the enclosure walls have fluid pathways defined therein [0003]. These fluid pathways formed within the walls defining the fluid circuit [0023] are completely enclosed within the interior surfaces of the walls, and do not extend outside of the exterior walls of the housing (enclosure (110) includes six quadrilateral walls (112), (114), (116), (118), (120), and (122) that collectively form a boxed-shaped volume)[fig. 1][0022]. Further, shown in [fig. 3] one can see the elongated shape of the pathways (360) within the walls of the housing. Wherein the first cooling duct (fluid supply manifold (3910))[0076] comprises three ducts including a supply duct and two return ducts (plurality of ducts (4014) on the fluid supply manifold (3910) the topside ducts supplying fluid and the bottom side ducts returning fluid)[fig. 40][0074][0076], wherein the supply duct is positioned between and fluidly interconnected to the two return ducts by the second cooling duct in the housing center part (fluid from the supply 
	It would have been obvious to one skilled in the art at the time of filing to combine the integrated fluid channel structure of Frohnmayer with the external cooling duct (19) of Thurmeier to simplify production and reduce leakage. 
	Frohnmayer does not teach there only being three ducts wherein the one supply is positioned between the two return ducts.
	Lee teaches a battery module case having three ducts where one supply duct (inlet (23)) is positioned between the two return ducts (outlets (25))[fig. 4].
	Therefore, it would have been obvious to one skilled in the art before the filing date to combine the duct layout of Lee with the combined invention of Frohnmayer and Thurmeier as an obvious rearrangement of parts. 

For claim 2, Thurmeier teaches the battery device as claimed in claim 1, wherein said at least one ((17) housing cover)  of the at least two housing end parts (two covers)[0015] has at least one interface ((22) plug connections [fig. 5] for coupling the duct system (8, 19) to at least one supply line ((21) coolant line) [fig. 5] extending outside of the battery module [fig. 5] and wherein the interface (22) is fluidically connected to the first cooling duct [fig. 5] (See [0028]).

For claim 4, Thurmeier teaches the battery device as claimed in claim 1, wherein the first cooling duct (19) is provided by at least one milled clearance and/or bore in said at least one  of the at least two housing end parts (two covers)[0015] and/or wherein the first cooling duct (19) is produced by at least one joining of at least two components (housing cover (17) can be formed of two components [0026], cooling-medium connections (19) can be integrated into the housing cover (17) directly [0015]) ,  and/or by means of additive manufacture.

For claim 5, Thurmeier teaches the battery device as claimed in claim 1, wherein at least one portion of the first cooling duct (19) is closed in a fluid-tight manner by at least one closure element ((22) plug connections).

For claim 6, Thurmeier teaches the battery device as claims is claim 5, wherein one or more of the at least one closure element (22) is at least one plug. By MPEP 2144.01, implicit disclosure states that “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Although the reference does not explicitly describe a scenario in which the plug connection is plugged off, it is reasonable to expect one skilled in the art to be able to close off the closure element in an alternate configuration using a plug.

For claim 9, the reference teaches the battery device as claimed in claim 1, wherein said at least one ((17) housing cover) of the at least two housing end parts (two covers)[0015] is formed in one piece with the first cooling duct (cooling-medium connections (19) can be integrated into the housing cover (17) directly [0015]).

For claim 10, the reference teaches the battery device as claimed in claim 1, wherein, in order to seal the housing end part (17) with respect to the housing center part (7), the housing end part (17) is at least one of screwed, welded, adhesively bonded to, or pressed with the housing center part ((11,9) screws, multipart holding frame [fig.4]) and/or wherein at least one plastic or elastic sealing device ((18) plastic circumferential seals [0026]) is arranged between the housing end part and the housing center part [fig.4].

For claim 12, the reference teaches the battery device as claimed in claim 1, wherein the first cooling duct (19) extends at least in portions within said at least one ((17) housing cover) of the at least two housing end parts (two covers)[0015][fig. 4]) and/or wherein the second cooling duct (8) extends at least in portions within at least one wall of the housing center part ((7)[fig. 4]).

For claim 13, the reference teaches the battery device as claimed in claim 1, wherein the second cooling duct (8) extends at least in portions in one or in both side walls of the housing center part (side of (7)) and/or wherein the second cooling duct extends at least in portions in an upper and/or lower wall of the housing center part ((8) extends into the upper portion of (7) [fig. 4]).

For claim 14, Thurmeier teaches the battery device as claimed in claim 1, further comprising a supply duct (one side of the U shaped bend [fig. 4]) and as a return duct (one side of the U shaped bend [fig. 4])  and wherein the supply duct and the return duct are each at least one of equipped with at least one interface (22) for coupling a supply line (21) or configured for the 

For claim 15, the reference teaches the battery device as claimed in claim 1, wherein at least one of water, water-glycol mixture, evaporable refrigerant, or oil is provided as the temperature control medium (cooling water connection [0026])(cooling medium [claim 2]).

For claim 16, the reference teaches the battery device as claimed in claim 1, wherein the battery device (1) is an energy accumulator (modular system consisting of a plurality of battery modules [abs]) 

For claim 17, the reference teaches a motor vehicle ((24) motor vehicle [claim 10]) with an at least partially electrically operated traction drive (modular system for traction batteries of motor vehicles [abs]), comprising a battery device (1) as claimed in claim 1, for the energy supply of the traction drive [001].

For claim 18, Thurmeier teaches the battery device as claimed in claim 1, wherein the other of the at least two housing end parts ((17) housing cover) (two covers) [0015] is also formed from at least two components ((housing cover (17) and seal (18))[fig. 4] and wherein the at least two components together either form a third cooling duct (cooling duct integrated into the cover on the opposite side of first duct) or surround the third cooling duct (parts (17) and (18) surround the cooling duct (19) as shown above in figure 1), and wherein the third cooling duct is 

For claim 19, Thurmeier teaches the battery device as claimed in claim 1 further comprising a duct ((21) coolant line) [fig. 5] positioned outside of said at least one of the at least two housing end parts (housing cover (17) and seal (18)), said duct being fluidly connected to said first cooling duct (18) [0028] [fig. 5].

For claim 21, Thurmeier with combine technical features of Frohnmayer and Lee teach the battery device as claimed in claim 1, 
Further Lee teaches, wherein the at least one second cooling duct includes a second supply duct (inlet (23)) and a plurality of secondary return ducts (flow paths from inlet (23) to outlets (25)) that are fluidically connected together, wherein the second supply duct (inlet (23)) is positioned between a first set of secondary return ducts of the plurality of secondary return ducts (flow paths created by cell barrier (13) between inlet and outlets (25))[0044][fig. 2][fig. 4] and a second set of secondary return ducts of the plurality of secondary return ducts.

For claim 22, Thurmeier with combine technical features of Frohnmayer and Lee teach the battery device as claimed in claim 21.
Frohnmayer teaches wherein the supply duct is fluidly connected to the second supply duct (plurality of ducts on manifold (3910)) connect to the center housing passages (4110))[fig. 41], 
.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thurmeier, DE102017203321A1, Frohnmayer, US20160190664A (in IDS), and Lee, US20070026300A1  as applied to claim 1 above, and further in view of Yeow, US20150214586A1 as evidenced by Science Direct, “Effect of specific surface area on convective heat transfer of graphene nanoplatelet aqueous nanofluids.”

For claim 3, the primary reference teaches the battery device as claimed in claim 1, wherein the first cooling duct ((19) cooling water nozzles [fig. 4].) is configured within the housing end part ((17) housing cover [claim 8]).
It does not teach that the first cooling duct having a course which is configured to deflect the temperature control medium within the housing end part.
The secondary reference teaches a cooling system for a high power battery module used in hybrid electrical vehicles where it uses cooling ducts ((23) cooling passages) configured to deflect temperature control medium (coolant assuming 50/50 ethylene glycol-water mixture [0034]) within the housing end part ((20) cold plate) [fig. 9].  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the cooling duct arrangement (23) of Yeow for the cooling duct 
Moreover, the deflected coolant pathway increases surface area for cooling. As surface area increases so does the ability to cool as evidence provided by the Science Direct Article. (Science Direct article [Conclusions: 3])
Therefore, it would have been obvious to one skilled in the art at the time of the invention to deflect the flow of coolant of the first cooling duct within the housing end part to improve the cooling capabilities.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thurmeier, DE102017203321A1 above, Frohnmayer, US20160190664A (in IDS), and Lee, US20070026300A1,  as applied to claim 1 above and further in view of Chung, US20130280566A1. 

For claim 11, Thurmeier, Frohnmayer and Lee together teaches the battery device as claimed in claim 1, 
Frohnmayer teaches wherein each of the supply and return ducts of the first cooling duct branches at least once, with the result that each of the supply and return ducts of the first cooling duct is fluidically connected to two second cooling ducts (plurality of ducts on manifold (3910) are connected to two second second cooling ducts (4110)(4112)[fig. 41]. 
However, Thurmeier fails to teach first and second cooling ducts which are arranged on opposite sides of the housing center part.

Therefore, it would have been obvious to one skilled in the art at the time of filling to have ducts on opposite sides of the module to provide improved distribution uniformity of the coolant as taught by Chung [0001]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724